SANBORN, Circuit Judge
(dissenting). This is not a prosecution tor the misuse of the mails for the purpose of carrying out the scheme *988lo defraud denounced by section 215 of the Criminal Code. Hf it vv'ere, a conspiracy to use the mails to defraud would not be essential to the commission of the offense, and it would be sufficient to prove that a .scheme to defraud was devised and one or more of those who devised ihe scheme, used the mails to carry it out and the fact that one of the parties to the scheme thus misused the mails, would be competent evidence against the other parties to the scheme although they did not participate in and were ignorant at the time of the misuse of the mails to-effect the fraud.
On the other hand, this is a prosecution for the offense of forming the conspiracy denounced by sección 37 of the Criminal Code to misuse the mails to commit the offense denounced by section 215 and it was indispensable to the conviction of the defendant Burns of this offense that there should be substantial proof that when he participated in the formation of or joined the conspiracy he had the criminal in-lent that the mails should be used to execute it. Such an intent, it is held, may be inferred from the fact that the conspiracy is impossible of execution without the use of the mails but that it is not lawfully inferrable from the fact that other members of this conspiracy used them in effecting the scheme to defraud. In other words, one may join in a scheme or artifice to defraud and yet stop short of intending to use the mails for that purpose, and in such a case he is not guilty of the conspiracy denounced by section 37. Schwartzberg v. United States, 241 Fed. 348, 352, 353, 154 C. C. A. 228; Farmer v. United States, 223 Fed. 903, 907, 139 C. C. A. 341; Lefkowitz v. United States (C. C. A.) 273 Fed. 664, 666. In the case in hand, the use of the mails was not neces- £ ary to the execution of the alleged scheme to defraud. I am unable to find any evidence in the record that Burns ever used the mails to deJ raud anyone or that he ever knew that either Banks or Edwards used them to defraud any of their victims until after all the harm had been done.
For that reason, it seems to me that the court below ought to have-instructed the jury to return a verdict in favor of Burns, and that the-judgment below ought to be reversed.